


CONSULTING AGREEMENT


This Consulting Agreement (the “Agreement”) is made this 8th day of May , 2014
by and between General Cable Corporation, a corporation organized under the laws
of Delaware, with its principal office and address at 4 Tesseneer Drive,
Highland Heights, Kentucky, USA 41076, for itself and on behalf of its
affiliates (together “General Cable” or the "Company"), and Emmanuel
Sabonnadiere, whose principal address is 10, rue Brisemiche, 75004 Paris -
France (“Sabonnadiere” or “Consultant”). This Consulting Agreement takes effect
on August 1, 2014, provided that the Separation Agreement between General Cable
and Sabonnaidiere executed on 8 May , 2014 has become effective in accord with
its terms.
WHEREAS, the Company desires to retain Consultant to provide consulting services
more fully described herein for and on behalf of the Company and certain of its
affiliates; and
WHEREAS, Consultant is willing to perform such consulting services, which may
include the utilization of one or more employees, agents or subcontractors of
Consultant;
NOW THEREFORE, the parties agree as follows:
1.Services. Beginning on August 1, 2014 (the “Effective Date”) and during the
Term of the Agreement, Consultant agrees to provide the services described on
Exhibit A, and at the request of the Company subject to the terms and conditions
of this Agreement (the “Services”). Other services to be provided by Consultant
may be added under this Agreement upon the mutual agreement of the parties.
a.
Consultant agrees to keep Gregory B. Kenny, the Company’s President and Chief
Executive Officer, or his designees, well informed through quarterly updates
about the status of the Services and related matters, including any change in
Consultant’s organization or agents or subcontractors who may perform Services
under this Agreement.

b.
Sabonnadiere’s title with regard to General Cable shall be “Special Advisor to
the President and Chief Executive Officer.”

2.Covenants of Consultant. Consultant hereby covenants and agrees as follows:
a.
Consultant will at all times represent the interests of the Company above all
other interests, including Consultant’s own interests or those of any third
party, in fulfilling its service as a member of the board of directors of
Company’s affiliates.


4844274.6

--------------------------------------------------------------------------------




b.
During the Term of this Agreement, Consultant will not acquire any additional
securities of any company on whose board of directors or governing board
Consultant serves unless and until such board services is terminated or expires.

c.
Upon the termination or expiration of this Agreement, Consultant

(i)    will resign with immediate effect as Chairman of the Board and member of
the Board of Company’s Algerian affiliate, Enicab, and as member of the board of
directors or governing board on which Consultant serves pursuant to this
agreement; and
(ii)    will assign, without any additional compensation, to Company or an
affiliate of Company designated by Company, all of Consultant’s right, title and
interest to all securities of any company on whose board of directors or
governing board Consultant serves pursuant to this Agreement.
d.
During the term of this Agreement, neither Consultant nor any employee,
affiliate, agent or representative of Consultant will provide consulting
services to any other wire and cable manufacturing or distribution company while
serving as a director of any General Cable affiliated company or otherwise
providing General Cable with consulting services.

e.
Nothing in this Agreement shall be interpreted to preclude Consultant or
Sabonnadiere from also performing services for an entity other than Company
provided that such other services do not otherwise conflict with the obligations
within this Agreement.

3.Independent Consultant. Consultant is performing the Services pursuant to this
Agreement as an independent contractor and not as an employee, agent, partner of
or joint venturer with Company. Consultant will not have authority to bind or
obligate Company in any manner. The sole interest of the Company is to assure
that the Services will be provided in a competent, efficient, and satisfactory
manner. Consultant will be solely responsible for the payment or withholding of
all income taxes, Social Security taxes, unemployment taxes, and any other
similar taxes imposed by any jurisdiction or arising from Consultant’s
compensation hereunder.
4.Compensation. As compensation in full for Services provided by Consultant
during the Term of this Agreement, Company will pay or cause to be paid to
Consultant:
(i)
Five Thousand, Four Hundred Seventeen Euros (EUR 5,417.00) per month for the
Enicab Services described in Exhibit A. Invoices for services performed on
behalf of Enicab Services shall be submitted to and approved by Mayte Cruz; and


2



--------------------------------------------------------------------------------




(ii)
Five Thousand Four Hundred Seventeen Euros (EUR 5,417.00) per month for the
Silec Cable Services described in Exhibit A. Invoices for services performed on
behalf of Silec Cable Services shall be submitted to and approved by MT Blanot;
and

(iii)
Eight Hundred Euros (EUR 800) per day for Other Consulting Services on behalf of
General Cable and its affiliated entities. Invoices for such Other Consulting
Services performed on behalf of General Cable or its affiliated entities shall
be submitted to and approved by G. Schöffner.

Consultant will provide Company with a monthly invoice for expenses incurred and
Services rendered in the previous month. The invoice will include a description
of the Services provided. Subject to review and approval, payment for Services
will be due thirty (30) days from receipt of Consultant’s invoice.
5.Expenses. The Company will reimburse Consultant for certain reasonably
incurred business expenses according to the following guidelines:
a.
Reasonable and necessary travel-related expenses, including air, car, hotel,
meals and other reasonable expenses of Consultant incurred in traveling, when
required by Company, will be invoiced monthly to Company by Consultant for
reimbursement by Company, upon review and approval by Company. Consultant
anticipates that his primary residence will be in France but has not yet
determined the precise location within France.

b.
Any significant or abnormal expense items unique to the provision of the
Services will be mutually reviewed by Consultant and Company before being
incurred, and if so agreed by the parties, will be itemized and invoiced monthly
for reimbursement by Company.

c.
Excluded from reimbursement are normal and customary office expenses necessary
for a Consultant, its employees, agents and subcontractors to perform their
regular business, including but not limited to purchase or use of equipment,
internet access, a computer, telephone/cell phone, and fax, will be the
responsibility of Consultant and will not be reimbursed by Company.
Notwithstanding the foregoing, Company will reimburse Consultant for cellular
calls made on the Company’s behalf at Consultant’s cost without any mark-up.
However, Company may, if feasible, cause its Silec Cable affiliate to provide
office space and administrative support at Silec Cable for Consultant to
facilitate the performance of the Services. Company shall provide Consultant
with a General Cable e-mail address and a General Cable business card reflecting
his title of “Special Advisor to the President and Chief Executive Officer.”


3



--------------------------------------------------------------------------------






6.Confidentiality. Consultant agrees (i) to hold as a fiduciary and keep
confidential for the benefit of the Company all trade secrets, confidential or
proprietary information, knowledge or data disclosed to it or obtained by it
heretofore or during the term of this Agreement, which is not generally known to
the public or recognized during the term of this Agreement or thereafter
(“Confidential Information”), (ii) not to disclose any Confidential Information
to any other person, firm or corporation, (iii) to return, upon expiration of
the Term or termination as provided for in Section 10, any Confidential
Information then its possession or control to the Company and (iv) to require
any of Consultant’s employees, agents or subcontractors utilized in providing
Services under this Agreement to enter into an agreement agreeing to be bound by
all the obligations described in this Section 6. The provisions of this Section
6 will survive the expiration or termination of this Agreement.
7.Compliance with Law. Consultant agrees during the Term of this Agreement to
abide by any and all US (federal and state) and foreign laws, regulations or
rules applicable to provision of the Services, including the payment of taxes
and similar obligations. Consultant further agrees to at all times abide by the
Company’s Code of Ethics, including its requirements of confidentiality, and to
require any agents or subcontractors utilized in providing Services under this
Agreement to enter into an agreement agreeing to be bound by all obligations
described in this Section 7.
8.Assignment. Neither Consultant nor Emmanuel Sabonnadiere will assign this
Agreement without the prior written consent of the Company and any attempted
assignment without such consent will be null and void.
a.
Notwithstanding the foregoing, it is Sabonnadiere’s intention to establish CE
SABO 2014.EURL, a corporation which will be duly organized, formed and
registered under the laws of France. Upon the establishment of that entity, the
Parties agree that Sabonnadiere may assign his rights and responsibilities under
this Agreement to CE SABO 2014.EURL, which shall assume the designation of
"Consultant" under this Agreement.

b.
Sabonnadiere shall be appointed Gérant of CE SABO 2014.EURL, to perform the
Services under this Agreement. Consultant and Company agree that Emmanuel
Sabonnadiere will be Consultant’s sole representative in the performance of the
Services under this Agreement and no Services under this Agreement will be
performed by any other person on Consultant’s behalf. Sabonnadiere’s title with
regard to General Cable shall be “Special Advisor to the President and Chief
Executive Officer.”

9.Term. The term of this Agreement will be for a period of one (1) year
beginning on the Effective Date, unless terminated earlier by either party
pursuant to Section 10 of this Agreement. The initial term and any additional
renewal terms or periods will be referred to herein as the “Term” of the
Agreement. Obligations to pay fees incurred prior

4



--------------------------------------------------------------------------------




to the date of termination will survive termination. This Agreement may be
renewed for future additional periods by mutual agreement of the parties.
10.Termination. This Agreement may be terminated prior to the expiration of the
Term only according to the following provisions:
a.
Either party may terminate this Agreement for any reason, and without cause,
upon thirty (30) days’ prior written notice to the other party. The Company
agrees to reimburse Consultant for all reasonably incurred business expenses as
of the termination date; and,

b.
Either party may terminate this Agreement immediately upon the occurrence of any
of the following: (i) the other party breaches any term of this Agreement and
fails to correct the same after being given prior written notice of such and at
least ten (10) days in which to do so; (ii) either party declares bankruptcy,
has such a proceeding initiated against it, is declared insolvent or has a
trustee appointed for the benefit of its creditors; (iii) Consultant fails,
after prior warning and an opportunity to cure, to meet the reasonable
performance objectives or criteria of Company; or (iv) Emmanuel Sabonnadiere
dies, becomes disabled or otherwise becomes physically incapable of performing
the Services on behalf of Consultant. For purposes of this Section 10b, notice
of termination may be given by email (with delivery confirmation) sent to the
email address provided by each party to the other on execution of this
Agreement; and

c.
Notwithstanding the foregoing, neither party will terminate this Agreement for a
period of twelve (12) months from the Effective Date, except as provided in
subsection 10b. In the event that the Company terminates this Agreement prior to
the expiration of twelve (12) months from the Effective Date, it shall pay to
Consultant all compensation owed as if the Agreement had remained in effect for
such twelve (12) month period. In the event that Consultant obtains new
full-time employment, it shall not be a violation of this Agreement for either
the Company or Consultant to terminate this Agreement upon 30 days’ prior
written notice to the other party.

11.Intellectual Property.
a.
In exchange for the compensation and other consideration set forth herein,
Consultant agrees to assign and does hereby assign to Company or its nominee to
become and remain its sole and exclusive property, all of Consultant’s interest
in any inventions, ideas, discoveries and improvements, whenever developed
(“Work Product”), and any patents, trademarks, trade secrets, copyrights, or
similar rights (and the applications there for) which may be issued or exist, at
any time, with


5



--------------------------------------------------------------------------------




respect thereto worldwide, which Consultant, its employees, agents or
subcontractors conceive or develop in connection with the Services.
b.
Whenever Company requests, whether during the Term of this Agreement or at any
time after its termination, Consultant will, and will cause any of Consultant’s
agents or subcontractors utilized in providing Services pursuant to this
Agreement to, at Company’s expense, execute, acknowledge and deliver all
applications, assignments or other instruments, and otherwise render all such
assistance that Company deems necessary to apply for, obtain and maintain
patent, copyright and trademark registrations of the United States or any
foreign country or to otherwise protect Company’s interests therein, and
Consultant hereby directs its assigns, heirs and legal representative to do
likewise.

c.
In addition, if Company so requests, Consultant will prepare, maintain and make
available to it at any time, complete and current written records, memoranda and
drawings, in such form as Company may require, of all inventions, ideas,
discoveries and improvements referred to in this Section 11.

d.
The provisions of this Section 11 will survive the expiration or termination of
the Agreement.

12.Indemnification. Consultant will indemnify, defend and hold Company harmless
from and against any and all claims, demands, actions, penalties or liabilities,
including reasonable attorneys’ fees that:
a.
the Work Product infringes upon the intellectual property rights of any third
party;

b.
Consultant or any employee, agent or subcontractor of Consultant is an employee
of Company;

c.
result from any breach of this Agreement by Consultant, its agents or
subcontractors; or

d.
result from any negligence or willful misconduct of Consultant, its employees,
agents or subcontractors;

The Company will indemnify, defend and hold the Consultant harmless from and
against any and all claims, demands, actions, penalties or liabilities,
including reasonable attorneys’ fees including:
a.
all third party claims, excluding any claims from Consultant’s employees,
subcontractors or agents, that the Consultant is an employee of the Company;


6



--------------------------------------------------------------------------------




b.
those which result from any breach of this Agreement by the Company, its agents
or subcontractors; or

c.
those which result from any negligence or willful misconduct of the Company, its
employees, agents or subcontractors.

13.Consultant’s Warranty. Consultant and Company each warrant that its
performance of the Services and other obligations under this Agreement will not
violate any existing contractual and legal obligations. Consultant and Company
each also warrant that it will not have nor enter into a conflict of interest
between the interests of the other Party and that of a third party or Consultant
as a result of the execution of this Agreement and the performance of the
obligations herein.
14. Insurance. The Company will provide or arrange for directors and officers
insurance coverage as well as certain other global travel related insurance that
cover existing Company employees to Consultant sufficient to cover the scope of
the Services related to Consultant’s service on any board of directors of the
Company’s affiliates being provided by Consultant under this Agreement. Without
limitation of the above, Company will provide travel related insurance,
consistent with that provided to existing Company employees, to Consultant for
travel to Algeria.
15.Dispute Resolution.
a.    Any dispute or claim arising out of or in connection with or relating to
this Agreement or the breach, termination or invalidity hereof, will be referred
at the request in writing (“Dispute Notice”) of any Party to binding arbitration
by a panel of three (3) arbitrators (the “Arbitration Board”) in accordance with
the Rules of American Arbitration Association as may be modified by the
provisions of this Clause. Within thirty (30) days after one Party has served a
Dispute Notice, the Company will appoint one (1) arbitrator and the Consultant
will appoint one (1) arbitrator. The two (2) arbitrators so appointed will
appoint a third arbitrator within thirty (30) days of the appointment of the
last of the two arbitrators. All arbitration proceedings will be conducted in
the English language and the place of arbitration will be Cincinnati, Ohio,
United States of America. The arbitrators will decide any such dispute or claim
strictly in accordance with the laws of the Commonwealth of Kentucky, United
States of America.
b.    The costs and expenses of the arbitration, including, without limitation,
the fees of the arbitration and the Arbitration Board, will be borne equally by
each Party to the dispute or claim and each Party will pay its own fees,
disbursements and other charges of its counsel, except as may be determined by
the Arbitration Board. The Arbitration Board will have the power to award
interest on any sum awarded pursuant to the arbitration proceedings and such sum
will carry interest, if awarded, until the actual payment of such amounts.

7



--------------------------------------------------------------------------------




c.    Any award made by the Arbitration Board will be final and binding on each
of the Parties that were parties to the dispute.
16.General.
a.
This Agreement constitutes the entire Agreement of the parties with respect to
the subject matter covered, and will be governed by and construed in accord with
the internal laws of the Commonwealth of Kentucky, United States of America,
excluding principles of conflicts of laws.

b.
No modifications, amendments or waiver of any provision hereof will be effective
unless made in writing and signed by the party to be bound.

c.
In the event that any provision of this Agreement is held ineffective or
unenforceable, the remaining provisions will remain unaffected.









                
/s/ Emmanuel Sabonnadiere
Name: Emmanuel Sabonnadiere





                
GENERAL CABLE CORPORATION
 
 
By:
/s/ Gregory B. Kenny
Name:
Gregory B. Kenny
Title:
President and Chief Executive Officer






8



--------------------------------------------------------------------------------




                
EXHIBIT A – DESCRIPTION OF SERVICES


The Services to be performed during the Term of the Agreement include the
Services described below. The parties acknowledge and agree that Gregory B.
Kenny, President and Chief Executive Officer of the Company, may consult with
other officers and business associates to determine the nature and scope of
Services to be performed by Consultant.


1.    Enicab Services:


•
Consultant will serve as Chairman of the Board of the Company’s Algerian
affiliate, Enicab, representing the interest of General Cable. Consultant will
attend, in person, the number of board meetings of Enicab as required by the
Company in its sole discretion; provided that such requirements meet the
corporate governance standards of Enicab.  

•
Consultant will act as the primary contact for General Cable relating to the
operation of the Enicab wire and cable business and will advise General Cable on
Enicab’s business, operations and financial results.



2.    Silec Cable Services:
•
Consultant will provide support to Company’s affiliate, Silec Cable, consisting
of advising on General Cable’s turnkey project business in Europe, on the
development of DC land cable technology, and on the development and advancement
of business relationships with Silec Cable’s customers, including Electricité de
France and other similar large utilities by devising creative and unique
solutions to their business problems and issues.

 
•
Consultant, at Company’s request, will serve as a member of the the Supervisory
Board of Silec Cable.



3.    Other Services:
Consultant will provide and perform such other services on which the Parties
mutually agree.

9

